Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
                                             Status of the Application
1.  Claims 1-18 are pending and considered for examination.
                                                          Priority
2.  This application filed on March 29, 2019 is a CON of PCT/JP2017/032110 filed on September 06, 2017 which claims foreign priority to JP2016-193499 filed on September 30, 2016. 
                                                         Informalities
3. The following informalities are noted:
         Claim 1 recites “PCR”. Expanding ‘PCR’ at least for the first time that it appears in the claims is suggested.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
4.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
      The instant claims 1-18 are drawn to a method for obtaining base sequence information of a single cell from a vertebrate. The entire specification describes said method using a human sample and does not support for a sample taken from any other vertebrate other than a human being. Thus the instant invention includes a large number vertebrates in general or a large genus. This large genus is represented in the specification by a human sample. The specification fails to support for the possession of the method for obtaining base sequence information of a single cell from a vertebrate in general. Thus, Applicants have expressed possession of only one species in a genus, which comprises a large number of different species. The written description guidelines note regarding such genus/species situations that “Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: Federal Register: December 21, 1999 (Volume 64, Number 244), revised 
Nonstatutory Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/guidance/eTD-info-I.jsp.
        Claims 1-5, 9-10, 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. US 15/712,785. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-20 of the copending application, specifically the method steps for obtaining base sequence information of a single cell comprising: an objective region selection step, a single cell isolation step; a genomic DNA extraction step from the single cell, a PCR amplification step; a DNA sequencing step; a local alignment step; a first stage selection of base sequence of the primer candidate; a global alignment step; second stage selection step, primer employment step are within the scope of the claims 1-20 of 
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2013/0123120) in view of Zhou et al. US 2016/0068903). 
Zimmermann et al. teach a method of claims 1-3, for obtaining base sequence information of a single cell derived from a vertebrate, the method comprising:

a single cell isolation step of isolating a single cell from a biological sample derived from the vertebrate (see entire document, at least para 0384-0386, 0232, 0280, 0617);
a genomic DNA extraction step of extracting genomic DNA from the single cell (see entire document, at least para 0384-0386, 0232, 0280, 0617-0618, 0662);
an PCR amplification step of PCR amplifying the at least one objective region and using genomic DNA extracted in the genomic DNA extraction step as a template (see entire document, at least para 0138-0139, 0233-0237, 0289, 0619-0622, 0663); and 
a DNA sequencing step of decoding a DNA base sequence of a PCR amplification product obtained in the PCR amplification step so as to obtain the base sequence information of the at least one objective region (see entire document, at least para 0140-0143, 0234-0237, 0623-0624, 0663), wherein the objective region selection step, and the steps from single cell isolation step to the genomic DNA extraction step are performed in random order and wherein the primer set that is designed to PCR amplify the at least one objective region is designed through a method for designing a primer set used for the polymerase chain reaction, the designing including: a target region selection step a) of selecting a target region from the at least one objective region or a first, a second a third or subsequent target regions, or plurality of target 
With reference to claims 4-18, Zimmermann et al. teach that the single cell derived from the vertebrate is a rare cell, wherein the rare cell is a nucleated red blood cell derived from fetus, or a cancer cell that is a circulating cancer cell or a cancer cell derived from a solid cancer (tumor) of an organ (see at least para 0384-0386, 0066-0067, 0232, 0280).           
 Although Zimmermann et al. teach designing the primer sets from the objective region or regions, however Zimmermann et al. did not specifically teach of a local alignment step to obtain a local alignment score, a global alignment step to obtain alignment score by performing pairwise local and global alignment on a base sequence which has a predetermined sequence length and has 3’ terminal of two base sequences.
Zhou et al. teach a method for designing primer sets for PCR amplification of a target region or multiple target regions, wherein the selection of primers is based on an objective region (target region) or target regions, the method comprises: selecting an 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the of Zimmermann to include primer design method as taught by Zhou et al. to develop an improved method for obtaining a base sequence of a target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation of success that the combination would improve the sensitivity and specificity of the primer set to amplify a target nucleic acid and obtaining base 
                                            Conclusion
No Clams are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637